Spencer, J.
It is manifest that Kern cannot be cited as appellee since he was not a party to the decrees appealed from. He had no connection with the proceedings until long after the decrees were rendered. He purchased under them, but that did not make him a party to the suits in which they were rendered. The appeal as to him is simply void and must be disregarded.
We are urged to reverse these decrees on the grounds that no necessity is shewn for the sale, nor even alleged; and no reinvestment of or security for the fund resulting from the sale is provided, advised, or directed; and that the family meeting was improperly constituted.
We must presume the family meeting satisfied themselves of the truth of their finding, that the taxes on this property were so burdensome as to render it unproductive, and that it was to the interest of the minor that it be sold. If the facts were so stated, and we have no right to assume they were otherwise, it was a sufficient reason for the sale. We know no law that requires provision to be made by the meeting in such cases for reinvesting the money, and none requiring the meeting or the court to impose on the natural tutrix the obligation of giving security for the process of a sale that may come into her hands.
*427The allegation that the family meeting was improperly constituted has no other foundation than the fact that Theodore Wells is sometimes written Kells and he signs Theodore J. Wells, and J. A. Hog-sett is in one place G-. A. and he signs George A. Hogsett, Jr. It is patent to any one reading the record that these are mere clerical errors. We are not disposed to upset judicial proceedings upon which others have acted and paid their money, upon objections based upon mere confusion in the names of members of the family meeting. No possible good could result to the appellant were we to grant his demand, because the purchaser is not bound to look beyond the decree, and the jurisdiction of the court over the parties and the subject matter. Whether the family meeting was properly organized, whether the evidence before them and the court was sufficient, are matters against which the decree protects the bona fide purchaser. Buckner v. Wisdom, 31 La. Ann. 58, and cases there cited.

Judgment affirmed.